Citation Nr: 0922571	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-36 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability, to include panic disorder.  

2.	Entitlement to service connection for residuals of 
trauma to the left ear, to include hearing loss.

3.	Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran had active service from June 1966 to April 1970. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2006 rating action of the RO 
that denied service connection for psychiatric disability and 
a left ear disorder and also denied a compensable rating for 
hemorrhoids. In September 2007 the RO increased the 
evaluation for the Veteran's hemorrhoid disorder to 10 
percent disabling, effective August 28, 2007.  In May 2009 
the Veteran appeared and gave testimony at an RO hearing 
before the undersigned.  A transcript of this hearing is in 
the claims folder.  

The issues of service connection for left ear hearing loss 
and service connection for a psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The Veteran has large irreducible bleeding hemorrhoids with 
secondary mild anemia.  

CONCLUSION OF LAW

The criteria for a 20 percent rating for hemorrhoids have 
reasonably been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).


                     The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the 
claims.

                                                     Duty to 
Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Also, the VCAA notice requirements 
apply to all five elements of a service connection claim. The 
five elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability. Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in September 2005, November 2005, and March 
2006. The notice included the type of evidence needed to 
substantiate the claim for an increased rating for 
hemorrhoids, namely, that the disability has increased in 
severity.

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf. The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of the elements of a 
claim).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in July 2007. Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.)

                                                    Duty to 
Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims. The RO has obtained VA records and 
relevant records from other sources.  The VA has also 
afforded the Veteran relevant VA examinations of his 
hemorrhoid disability.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

As the Veteran has not identified any additional evidence 
pertinent to the claim for an increased rating for 
hemorrhoids and as there are no additional records to obtain, 
the Board concludes that no further assistance to the Veteran 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      Factual 
Basis 

The service treatment records indicate that the Veteran was 
hospitalized in April 1967 for the treatment of prolapsed 
hemorrhoids.  During a further hospitalization in April 1969 
he underwent an internal hemorrhoidectomy.  In a rating 
action of June 1971 the RO granted service connection for 
hemorrhoids which were evaluated as noncompensable (0 
percent) from April 30, 1970.   

On VA examination in September 2005 the Veteran complained of 
occasional pain from hemorrhoids with prolonged sitting, 
standing, or walking.  Evaluation revealed normal sphincter 
control and there were no bouts of fecal leakage or 
involuntary movements.  He reported one instance of 
hemorrhoidal bleeding which was minimal and occurred two days 
earlier. The size of the lumen rectum and anus were normal.  
There was no evidence of anemia and no clinical evidence of 
fissures.  There was one hemorrhoid that measured 1 
centimeter x 1 centimeter at the 5 o'clock position.  No 
evidence of active bleeding was noted.  

During an August 2007 VA examination the Veteran was noted to 
have good sphincter tone and control.  The Veteran reported 
moderate bleeding on bowel movements twice a week.  Fecal 
leakage was denied.  Evaluation revealed evidence of mild 
fecal leakage but there were no fissures.  Four budding 
hemorrhoids were noted in all four quadrants with the largest 
one being 2 x 2 centimeters and the others 1 x 1 centimeters.  
The large hemorrhoid was large and thromboses and the 
hemorrhoids were not reducible and there was evidence of 
bleeding.  Laboratory studies showed evidence of mild anemia. 

By rating decision dated in September 2007, the disability 
rating was increased to 10 percent, effective August 28, 
2007.  

VA clinical records thereafter reveal the Veteran underwent a 
hemorrhoidectomy in November 2007.   In September 2008 iron 
deficiency anemia was noted.     

                                                  Law and 
Regulations 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with the criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as far as practicable on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

Internal or external hemorrhoids warrant a noncompensable 
rating if symptoms are mild or moderate. A 10 percent rating 
is warranted if hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences. A maximum 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures. 38 C.F.R. § 4.114, DC 7336.

                                                  Legal 
Analysis 

On an August 2007 VA examination the Veteran was noted to 
have bleeding hemorrhoids and at that time anemia was also 
reported based on laboratory findings.  The record also 
includes a clinical entry for September 2008 which indicates 
that the veteran has continued to have iron deficiency 
anemia.  The Veteran has complained of problems that include 
bleeding essentially throughout the appeal period.  While 
there was no evidence of active bleeding at the time of 
examination in September 2005, he reported he had some 
bleeding previously.  

In view of these complaints in 2005 and the complaints and 
findings thereafter, it is more than reasonable that the 
maximum 20 percent schedular evaluation is warranted for the 
Veteran's hemorrhoids throughout the appeal period.  

ORDER

A 20 percent rating for hemorrhoids is granted subject to the 
law and regulations governing the payment of monetary 
benefits.  


REMAND

Review of the Veteran's service clinical records reveals 
treatment in late 1969 for psychiatric symptomatology which 
appeared to be related to his duties as an Air Force security 
policeman. An assessment of Anxiety reaction was noted in 
September 1969.  Post service documentation indicates that 
the Veteran participated in a drug trial for medication as 
part of a research program for panic disorder during the mid 
1980s.  

VA clinical documentation indicates that in August 2007 a 
PTSD screen was positive.  Elaboration is not of record.

At his recent hearing the Veteran reported being seen at a VA 
outpatient clinic for psychiatric symptoms but no clinical 
records reflecting this treatment are in the claims folder.  
The Board notes that the latter is significant because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA is 
required to obtain these records.  The Board also notes that 
the Veteran has never been afforded a VA psychiatric 
examination and, given the inservice references to 
psychiatric symptoms and current findings of psychiatric 
disability, the Board believes that such an evaluation should 
be conducted prior to further appellate consideration of the 
issue of entitlement to service connection for psychiatric 
disability.   

During his recent hearing the Veteran testified that he has 
hearing loss in his left ear due to injuries, including 
acoustic trauma, that he sustained performing his duties as 
an Air Force security guard on the flight line at air force 
bases.  It is noted that the Veteran has never been afforded 
a VA audiology examination to determine if he has hearing 
loss warranting service connection under 38 C.F.R. § 3.385 
(2008).  In view of this the Board believes that such an 
evaluation should be conducted prior to further appellate 
consideration of the issue of for residuals of trauma to the 
left ear, to include hearing loss.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain copies of the 
Veteran's treatment for psychiatric 
symptomatology since 2008 at the VA 
outpatient clinic in Austin, Texas.  
All clinical documentation obtained 
should be associated with the claims 
folder.  

2.	The Veteran should be afforded a VA 
psychiatric examination to determine 
the etiology of any current psychiatric 
disability. The claims folder must be 
made available to the examining 
physician so that the pertinent 
clinical records can be reviewed in 
detail and the physician should state 
that he or she has reviewed these 
records in the examination report. 
After the examination and a careful 
review of the record, the examiner 
should express a medical opinion as to 
whether it is at least as likely as not 
that any acquired psychiatric 
disability currently found is related 
to the Veteran's active service.  

3.	The Veteran should also be afforded a 
VA audiological examination to 
determine if he has a hearing loss in 
the left ear warranting service 
connection.  If the audiological 
examination documents a hearing loss in 
the left ear, the VA examiner should 
render a medical opinion with full 
rationale as to whether the hearing 
loss is at least a likely as not 
related to inservice acoustic trauma.  

4.	Then the RO should again adjudicate the 
Veteran's claims for service connection 
for left ear hearing loss and for a 
psychiatric disorder.  If these claims 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this oar for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


